    Case 4:12-cr-00503 Document 253 Filed on 06/02/21 in TXSD Page 1 of 1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                UNITED STATES DISTRICT COURT
                                                                       June 02, 2021
                                                                    Nathan Ochsner, Clerk
                 SOUTHERN DISTRICT OF TEXAS
                     HOUSTON DIVISION

JASON DANIEL GANDY,       §
    Defendant-Movant,     §
                          §              Criminal No. 4:12-503-1
v.                        §              (Civil No. 4:21-662)
                          §
UNITED STATES OF AMERICA, §
    Plaintiff-Respondent. §

                                 ORDER

     Upon motion of the United States and the Court being sufficiently

advised, it is hereby ORDERED that the Government’s Surreply and

accompanying exhibits be sealed by the Clerk of the Court, and that only

the Clerk of the Court and his designated deputies, the attorneys for the

Government, and the defendant and his counsel shall have access to the

same until further ordered by the Court.

     SIGNED on June 2, 2021.

                             _________________________________
                                    Lee H. Rosenthal
                             Chief United States District Judge
